Order entered May 24, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01360-CV

                             JEROME SANDBERG, Appellant

                                             V.

                        STMICROELECTRONICS, INC., Appellee

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-14938

                                          ORDER
        Before the Court is appellant’s May 23, 2019 motion to deny appellee’s second request

for a supplemental clerk’s record and to modify this Court’s May 16, 2019 order granting

appellee’s motion to supplement the record. This Court’s May 16th order has been complied

with.   There is no further motion to supplement the clerk’s record before this Court.

Accordingly, we DENY appellant’s motion.



                                                    /s/   KEN MOLBERG
                                                          JUSTICE